Exhibit 10.9

 

LOGO [g704501ex10_9pg01.jpg]

May 8, 2013

Craig Denson

460 Herndon Parkway

Suite 150

Herndon, VA 20170

Dear Craig:

It is a pleasure to confirm the following full-time employment for the position
of President of our International Carrier Services business unit (“ICS”)
effective a week from the date your L-1A Visa is approved. This offer is
conditioned upon you continuing to be employed with Primus Telecommunications
Canada, Inc. (“PTCI”) until you receive an L-1A Visa at which time you agree to
transfer from PTCI to Primus Telecommunications, Inc. (“PTI”), a subsidiary of
Primus Telecommunications Group, Incorporated (“PTGi”), according to the terms
and conditions set forth herein. You will remain on the PTCI payroll and
benefits until such time you are transferred to PTI.

In this position, you will be reporting to Andrew Day, President and Chief
Executive Officer of PTGi. Your transfer to PTI is conditioned upon the full
approval of your L-1A Visa. If you are transferred to PTI, you will be placed on
the PTI payroll and benefit plans.

This offer is subject to written affirmation of PTI’s Code of Ethics,
Confidentiality Agreement and other policies and completion of any background
check and drug screen. Your employment with PTI is at-will meaning both you and
PTI can end the employment relationship at any time and for any reason.

Your salary will be CAD$225,000. You will be eligible for a discretionary annual
bonus. Annual discretionary bonus amounts are generally considered by the
Compensation Committee in March of the following year, i.e., March 2014 for 2013
performance provided you are employed and in good standing on the date of
consideration.

Upon your transfer to PTI, your salary and discretionary bonus will be paid in
USD.

Upon preapproval, PTI will reimburse you for reasonable professional tax
consulting services and any required tax filings associated thereto. In addition
and upon preapproval, PTI will reimburse you for immediate tax planning to avoid
any double taxation as a result of this relation. Wherever double taxation
cannot be avoided, PTI will reimburse you for such expenses. Total reimbursement
not to exceed $2,500.

Effective on the first business day of the month following your transfer to PTI,
you will be eligible to participate in PTI’s employee benefit plans as well as
the 401 (k) Plan.



--------------------------------------------------------------------------------

In addition to the benefits listed above, you will be eligible for paid time off
(“PTO”) of 27 days annually, accrued at a rate of 9.00 hours per pay period.
Your PTO will be provided in accordance with PTI’s current policy on PTO leave,
including but not limited to the fact that you will be eligible to carry forward
a maximum of five (5) PTO days in any one year.

In the event PTI terminates your employment without Cause (as defined below),
PTI agrees to pay you separation pay equal to twelve (12) months of your
then-current base salary and will reimburse you for the monthly premiums for
elected COBRA coverage for a period of up to twelve (12) months. “Cause” shall
include, but not be limited to, the following:

(i) any conduct by you involving moral turpitude; (ii) your commission or
conviction of, or pleading guilty or nolo contendere (or any similar plea or
admission) to, a felony or a criminal act involving dishonesty or other moral
turpitude; (iii) any misconduct on your part in connection with your employment
or in connection with or affecting the business of PTI; (iv) any dishonesty by
you, including failure to report to PTI the dishonesty of others; (v) any
failure to abide by laws applicable to you in your capacity as an employee of
PTI; (vi) any failure or refusal on your part to perform your duties under this
letter or to obey lawful directives from your supervisors, if not remedied
within five (5) business days after PTI’s providing notice thereof; (vii) your
disability (defined as your inability to perform the essential functions of your
job for more than twelve (12) workweeks in any twelve (12) month period);
(viii) any violation of any policy or code of PTI relating to equal employment
opportunity, harassment, business conduct or conflict of interest; and
(ix) knowing neglect of reasonably assigned duties, use of illegal drugs, abuse
of other controlled substances or working under the influence of alcohol or
other controlled substances.

Separation pay will be paid in accordance with PTI’s regular semi-monthly
payroll practices and will begin on PTI’s next regularly scheduled pay date
after the expiration of any applicable revocation period, unless otherwise
required by law. All separation pay described herein shall be subject to
appropriate federal and state withholding. Your entitlement to such payment will
be subject to you executing, delivering, and not revoking a Separation and
General Release which will contain provisions relating to confidentiality,
direct and non-direct solicitation of customers and employees, and other
promises, in a form acceptable to PTI. The provisions set forth above are
governed in accordance with Virginia law.

If this offer is acceptable, please sign in the space below and return to me by
May 13, 2013.

 

Kind regards, /s/ Andrew Day Andrew Day President and Chief Executive Officer

 

cc:    John Filipowicz, General Counsel    Human Resources

 

/s/ Craig Denson

   

5/12/2013

Accepted by: Craig Denson     Date